UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                           No. 01-21273




          MATAGORDA VENTURES INC.; WATCH WHOLESALERS CO.,

                                            Plaintiffs-Appellants,


                              VERSUS


  TRAVELERS LLOYDS INSURANCE COMPANY; FARMINGTON CASUALTY CO.,


                                             Defendants-Appellees.



           Appeal from the United States District Court
                For the Southern District of Texas
                            H-01-CV-440

                         November 8, 2002



Before DAVIS, BARKSDALE and DENNIS, Circuit Judges.

PER CURIAM:*

      Based on a careful review of the summary judgment record and

after hearing argument of counsel and considering the briefs of the

parties, we agree with the district court that the claims asserted

against Matagorda in the underlying Swatch action did not arise out

of an offense committed in the course of advertising Matagorda’s

  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
goods, products or services. The judgment of the district court is

therefore affirmed.

     AFFIRMED.




                                2